       Case 1:20-cv-02405-EGS Document 56-2 Filed 11/01/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


VOTE FORWARD, et al.,

                                  Plaintiffs,

       v.
                                                        Civil Case No. 1:20-cv-02405
LOUIS DEJOY, in his official
capacity as the Postmaster General; and the
UNITED STATES POSTAL SERVICE,

                                 Defendants.



                              PLAINTIFFS’ PROPOSED ORDER

      It is hereby ORDERED that:

            1. Until further order of the Court, all USPS processing facilities shall undertake the

  extraordinary measures identified by USPS management to ensure that all mail identifiable as

  Election Mail that arrives at an originating plant is processed on an expedited basis so that (a)

  Election Mail that has a destination in the same District is postmarked on the day it is

  received and transported to local delivery units the same day or, at the latest, by the next

  morning, and (b) Election Mail that has a destination in a different District is processed as

  Express Mail, unless a different delivery method would be faster, in which case the faster

  method should be used.

            2. Until further order of this Court, all processing facilities shall provide to USPS

  management a daily certification by 10:00 a.m. that all Election Mail received on the

  previous day has been identified, postmarked, and processed on an expedited basis as set

  forth in paragraph 1, and that they have swept their facility to ensure that no Election Mail

  has been left behind.


                                                 1
    Case 1:20-cv-02405-EGS Document 56-2 Filed 11/01/20 Page 2 of 3




       3. Within an hour of the issuance of this Order, Defendants shall issue a written

communication to managers at all processing facilities that (a) reiterates the mandatory

requirements identified in paragraph 1, noting that they are now also required by a Court

order, and (b) identifies the certification requirement set forth in paragraph 2. Defendants

shall file this written communication on the docket.

       4. USPS management shall make all reasonable efforts to convey orally the

requirements in paragraphs 1 and 2 of this Order to the relevant managerial and supervisory

personnel in the following Districts by 12:00 p.m. on November 1, 2020: Greater S.

Carolina, Greensboro, Mid-Carolinas, Central Pennsylvania, Kentuckiana, Detroit, Greater

Indiana, Northern New England, Colorado/Wyoming, Greater Michigan, Oklahoma, and

Philadelphia Metropolitan.

       5. Consistent with the October 20 memorandum issued by USPS entitled

“Extraordinary Measures” (ECF No. 33-11):

           a) All USPS retail offices in the following jurisdictions, and any other states that

               have deadlines for receipt of an election ballot that depend on a postmark date,

               shall establish a dedicated process for postmarking all Election Mail

               (including but not limited to the options identified in the October 20

               memorandum), regardless of the method of payment of postage used, on

               November 2 and November 3: Alabama, Alaska, California, District of

               Columbia, Illinois, Iowa, Kansas, Kentucky, Maryland, Massachusetts,

               Minnesota, Mississippi, Nevada, New Jersey, New York, North Carolina,

               North Dakota, Ohio, Pennsylvania, Texas, Utah, Virginia, Washington, and

               West Virginia.




                                             2
        Case 1:20-cv-02405-EGS Document 56-2 Filed 11/01/20 Page 3 of 3




                 b) All USPS local delivery units in the following states shall promptly postmark

                     all Election Mail upon collection, regardless of the method of payment of

                     postage used, collected on November 2 and November 3: Alabama, Alaska,

                     California, District of Columbia, Illinois, Iowa, Kansas, Kentucky, Maryland,

                     Massachusetts, Minnesota, Mississippi, Nevada, New Jersey, New York,

                     North Carolina, North Dakota, Ohio, Pennsylvania, Texas, Utah, Virginia,

                     Washington, and West Virginia.

              6. By 10:00 a.m. on November 1, Defendants shall issue a written communication to

   managers at all retail offices and local delivery units that identifies the requirements set forth

   in paragraph 4 and states that they are mandatory, pursuant to a Court order. Defendants

   shall file this written communication on the docket.

              7. Defendants shall make all reasonable efforts to ensure that individual delivery

   units are complying with the Court’s October 30 order (ECF No. 46) regarding the use of

   “Extraordinary Measures” in certain Districts, and that all relevant USPS facilities are

   complying with this Order. Counsel for Defendants shall provide a report to the Court at

   each daily hearing of the steps taken to ensure compliance and the status of compliance

   efforts.



SO ORDERED.

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
Dated: __________________




                                                  3
